NO. 07-08-0471-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL B

                                        MAY 14, 2009
                               ______________________________

                                        THELMA LEE WILEY,

                                                                          Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

                FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

                        NO. 2350; HON. WILLIAM P. SMITH, PRESIDING
                             _______________________________

                                        Anders Opinion
                               _______________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

       After a jury trial, Thelma Lee Wiley was found guilty of the offense of manslaughter

with a deadly weapon. Her punishment was assessed at twenty years confinement and

a fine of $10,000.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief. In that brief, he certifies that he diligently searched the record for arguable



       1
           See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
error and found none. Along with his brief, he filed a copy of a letter sent to appellant

informing her of his conclusion and of her right to file a brief or response pro se.2 By letter

dated February 26, 2009, this Court also notified appellant of her right to file her own

response by March 30, 2009, if she so wished. Thereafter, appellant requested an

extension of the deadline, which extension the Court granted to April 29, 2009. To date,

we have received neither a response nor another request for an extension of time from

appellant.

         In compliance with the principles enunciated in Anders, appellate counsel discussed

various phases of the trial including 1) voir dire, 2) the evidence offered at the

guilt/innocence phase of trial, and 3) the evidence offered at the punishment phase of trial.

Counsel also discussed the proceedings and analyzed the evidence offered before

concluding that no reversible error existed. Thereafter, we reviewed the record to assess

the accuracy of appellate counsel’s conclusions and to uncover any arguable error

pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Upon doing so, we

too decide that there exists no arguable error warranting appellate review.

         Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                               Brian Quinn
                                                               Chief Justice



Do not publish.



         2
             Appellant also has a right to file a pro se petition for discretionary review from the opinion of this
court.

                                                          2